Case 1:19-cv-03930-CM Document 28-8 Filed 05/13/19 Page 1 of 10




           EXHIBIT 8
Case 1:19-cv-03930-CM Document 28-8 Filed 05/13/19 Page 2 of 10
Case 1:19-cv-03930-CM Document 28-8 Filed 05/13/19 Page 3 of 10
Case 1:19-cv-03930-CM Document 28-8 Filed 05/13/19 Page 4 of 10
Case 1:19-cv-03930-CM Document 28-8 Filed 05/13/19 Page 5 of 10
       Case 1:19-cv-03930-CM Document 28-8 Filed 05/13/19 Page 6 of 10

    [Logo]
 Mexico City
                                      MEXICO CITY SUPERIOR COURT OF JUSTICE
                                                                   MEXICO CITY JUDICIARY
                                                                DEMOCRATIC GOVERNMENT BODY
                                                                                                                                                                               80
Superior Court                                                     THIRTIETH CIVIL COURT
  of Justice
  - Electronic signature SICORT/TSJDF Begin ----------- Instance: 30th Civil Court Case no.: 191/2019 Clerk's office: A Document: agreement published 02/22/2019 Signed by:
                                                                                                                                    JC30SA NAS: 5110-6057-7364-6899-445


 - Electronic signature SICORT/TSJDF Begin ----------- Instance: 30th Civil Court Docket no.: 191/2019 Clerk's office: A Document: agreement published 02/22/2019 Signed by:
                                                                                                                                     JC30SA NAS: 5110-6057-7364-6899-445


191/2019

MEXICO CITY, FEBRUARY 21, 2019

A record is ordered to be made – with the attached filing received by the Court
and the attached documents and non-certified copies – and to be entered in the
docket under number 191/2019; wherefore, an initial complaint is issued as
follows:

SERVICIOS DIGITALES LUSAD, SOCIEDAD DE RESPONSABILIDAD
LIMITADA DE CAPITAL VARIABLE, appears by and through its counsel,
TOMÁS ANTONIO FREYMAN VALENZUELA, whose legal representation is
verified and recognized through notarial document number 31,817 dated
July 17, 2018, made before and witnessed by EDUARDO GARDUÑO
VILLALOBOS, Esq., Mexico City civil-law notary number 135, which
document is ordered to be returned by an authorized person after a certified copy
has been made and the receipt thereof has been entered in the record.

The address for service is at the penthouse in the Petellier building located at 237
Torcuato Tasso street, Colonia Polanco V Sección, C.P. 11560, Mexico City. In
addition, pursuant to the Commercial Code, Article 1069, third paragraph,
CARLOS DAVID VILLASANTE SANTOYO, ESQ.; ANGÉLICA JANET TORRES
LÁZARO, ESQ.; MIGUEL ÁNGEL ORTEGA ARELLANES, ESQ.; and MIREYA
MARTÍNEZ GOMEZ, ESQ., whose professional licenses are on file with the First
Office of the Clerk of the Plenary of the Court on pages 132, 14208, 37392, and
47242, respectively, as well as Mr. RAFAEL ALEJANDRO CORONA SÁNCHEZ,
Ms. CYNTHIA COROMOTO SÁNCHEZ MOLINA, Ms. IVONNE SALGADO
ONOFREM, Mr. SALVADOR VELAZQUEZ PARIS, Mr. SANTIAGO QUIROZ
PIMIENTA, Mr. ALEJANDRO SÁNCHEZ FITZ, Mr. HUGO SÁNCHEZ LÓPEZ,
and Mr. IVÁN GENARO DE LA CRUZ PONCE, are authorized to hear and receive
service of notice, with Mr. DE LA CRUZ PONCE being authorized according to
said terms after he produces a non-certified copy of the registration of his
professional license. Moreover, the presented documents are ordered to be filed
in the safe of the Court and will be available for examination by the parties.

The Plaintiff has filed a complaint against EDUARDO ZAYAS DUEÑAS and
SANTIAGO LEÓN AVELEYRA through ordinary commercial proceedings for
the performance of their obligations as set forth in the Plaintiff’s initial complaint.
WHEREFORE, pursuant to Articles 1377, 1378, 1379, and other related and


                                                                              SICOR
                                                                                                                                                      Page 1 of 4
    Case 1:19-cv-03930-CM Document 28-8 Filed 05/13/19 Page 7 of 10

   [Logo]
 Mexico City
                   MEXICO CITY SUPERIOR COURT OF JUSTICE
                                   MEXICO CITY JUDICIARY
                                DEMOCRATIC GOVERNMENT BODY
                                                                                     80
Superior Court                    THIRTIETH CIVIL COURT
  of Justice




applicable articles of the Commercial Code, the complaint is processed as
proposed.

In accordance with the foregoing, the corresponding notices are ordered to be
prepared and the co-defendants are ordered to be served with an order to answer
to the complaint and file their objections and defenses, if any, within 14 (fourteen)
business days, as well as to present their evidence pursuant to the provisions
of Article 1378(VIII) of the Commercial Code. The co-defendants are ordered to
provide an address for notice within this jurisdiction and are admonished that
failure to do so will cause this and any subsequent notices, including any personal
notices, to take effect through the Court Bulletin pursuant to Article 1069 of the
Commercial Code. In addition, the defendants, EDUARDO ZAYAS DUEÑAS and
SANTIAGO LEÓN AVELEYRA, are informed that failure to answer to the
complaint within the established deadline will cause a default judgment to be
issued against them concerning any facts in the complaint to which an answer has
not been given. Furthermore, pursuant to Article 1378 of the Commercial Code,
the evidence presented by the plaintiff, SERVICIOS DIGITALES LUSAD,
SOCIEDAD DE RESPONSABILIDAD LIMITADA DE CAPITAL VARIABLE, is
deemed to have been presented and will be admitted in the due course of the
proceedings.

WHEREFORE, pursuant to Article 89 of the Federal Code of Civil Procedure, with
supplemental applicability to commerce, the co-defendants, EDUARDO ZAYAS
DUEÑAS and SANTIAGO LEÓN AVELEYRA are ordered to – at such time as
they file an answer to the complaint filed against them – present the original
documents, or certified copies thereof, listed in paragraphs four and five of the
initial complaint, which consist of the following:

-    CONTRACT NUMBER SEMOVI/DGSTPl/001/2016, WHICH GRANTS TO
LUSAD THE PREFERENTIAL RIGHT AND OBLIGATION TO REPLACE,
INSTALL, AND MAINTAIN TAXIMETERS FOR INDIVIDUAL PUBLIC
PASSENGER TRANSPORTATION SERVICE (TAXI) IN MEXICO CITY WITH A
GLOBAL POSITIONING SYSTEM, AS WELL AS TO DESIGN, OPERATE, AND
EXPLOIT A REMOTE SYSTEM FOR HIRING A TAXI IN MEXICO CITY.

-   THE “NEW” CONTRACT, DULY SIGNED BY MR. EDUARDO ZAYAS
DUEÑAS ON BEHALF OF LUSAD ON NOVEMBER 7, 2018.

The co-defendants are admonished that if they do not present the documents
above listed, the plaintiff will be deemed to have met its burden of proof with regard
to said documents.
                            [Text cut off in lower margin]
    Case 1:19-cv-03930-CM Document 28-8 Filed 05/13/19 Page 8 of 10

   [Logo]
 Mexico City
                   MEXICO CITY SUPERIOR COURT OF JUSTICE
                                   MEXICO CITY JUDICIARY
                                DEMOCRATIC GOVERNMENT BODY
                                                                                     80
Superior Court                   THIRTIETH CIVIL COURT
  of Justice

With regard to the petition contained in the chapter titled Motion for Admonishment
of Defendants, and as legally required pursuant to Articles 1067 bis (IV) and 1077
of the Commercial Code as they relate to subsection 162 of the Mexican
Commercial Companies Act, the co-defendants, EDUARDO ZAYAS DUEÑAS
and SANTIAGO LEÓN AVELEYRA, are ordered to abstain from performing any
other activity as members of the Board of Directors of SERVICIOS DIGITALES
LUSAD, S. DE R.L. DE C.V., inasmuch the partners from the legal entity above
stated have resolved to hold said co-defendants civilly liable pursuant to the above
statute, causing the said co-defendants' directorship to become null and void
effective on the date when this decision was made. Hence, they are admonished
to abstain from participating in the meeting of the Board of Directors of said
corporation, to be held on February 21, 2019. They are admonished that failure to
comply with the foregoing is punishable by 36 hours of incarceration. This is in
addition to any applicable criminal or civil liability, as well as the fact that said
meeting would be rendered null and void.
Likewise, Mr. FABIO MASSIMO COVARRUBIAS PIFFER and Mr. JULIO
ALEJANDRO BELMONT, as members of the Board of Directors of SERVICIOS
DIGITALES LUSAD, S. DE R.L. DE C.V., as well as Mr. RODRIGO NÚÑEZ
SARRAPY, as secretary of the Board of Directors, are ordered – at the addresses
provided by the plaintiff – to abstain from participating in or attending any activity
associated with exercising the office which they have been granted whenever such
activities are attended by Mr. EDUARDO ZAYAS DUEÑAS and Mr. SANTIAGO
LEÓN AVELEYRA as members of the Board of Directors. They are admonished
that pursuant to Article 1067 bis (IV) of the Commercial Code, failure to comply with
the foregoing is punishable by 36 hours of incarceration. This is in addition to any
applicable criminal or civil liability, as well as the fact that said meeting would be
rendered null and void.

Moreover, in accordance with the principle of speedy process that governs the
judiciary, as well as the provisions of Article 1065 of the Commercial Code
referenced above, days and times other than regular business days will be made
available for proceedings ordered by the court, as well as for any future
proceedings.

                                      NOTICES

A) Furthermore, the parties are advised that, pursuant to Article 15 and other
applicable provisions of the Regulations of the Institutional Archives System of the
Mexico City Judiciary, once this matter has concluded, whether by final judgment,
dismissal for failure to prosecute, res judicata, voluntary dismissal, lack of
jurisdiction, or because of expiration of the statute of limitations, the court will
proceed to destroy the record, as well as any evidence, exhibits, and documents
    Case 1:19-cv-03930-CM Document 28-8 Filed 05/13/19 Page 9 of 10

   [Logo]
 Mexico City
                   MEXICO CITY SUPERIOR COURT OF JUSTICE
                                       MEXICO CITY JUDICIARY
                                    DEMOCRATIC GOVERNMENT BODY
                                                                                    80
Superior Court                         THIRTIETH CIVIL COURT
  of Justice

submitted during the terminated lawsuit. Hence, the parties will have 90 calendar
days from the date of the applicable notice to request the return of their
documents, evidence, and exhibits. This is for any legal effect that this might have.

B) The parties are advised that the Mexico City Superior Court of Justice – in the
interest of offering litigants an alternative option for resolving their disputes –
provides mediation services through its Alternative Justice Center where litigants
can receive assistance free of charge. Mediation is not legal advice. The
Alternative Justice Center is located at Av. Niños Héroes 133, Colonia Doctores
Delegación Cuauhtémoc, Mexico City, postal code 06500, telephone number 51-
34-11-00, extensions 1460 and 2362. Civil Commercial Medication Service: 52-
07-25-84 and 52-08-3349. mediación.civil.mercantil@tsjdf.gob.mx. Family
Mediation           Service:         55-14-28-60           and         55-14-58-22
mediación.familiar@tsjdf.gob.mx. The foregoing is in accordance with Agreement
12-28/2018 issued by the Plenary of the Mexico City Judiciary Council. NOTICE
TO BE SERVED. Issued and signed by Judge SILVESTRE CONSTANTINO
MENDOZA GONZÁLEZ of the 30th Civil Court before his clerk, Mr. ADÁN
ARTURO LEDESMA ÁLVAREZ, Esq., who authorizes and certifies. I certify.
                                                        [Signature]
SCMG/rasf [Signature]

                          - Electronic signature SICORT/TSJDF End



                          - Electronic signature SICORT/TSJDF End




The legal notice was published in Court Bulletin no. 34 on February 22, 2019.
Be it known.
The notice mentioned above took effect on February 25, 2019. Be it known.
Case 1:19-cv-03930-CM Document 28-8 Filed 05/13/19 Page 10 of 10
